COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Joel Landrick Ard, Jr., ARDCO Construction, Inc. and ARD
                         Foundation v. Renee Carrington

Appellate case number:   01-13-00067-CV

Trial court case number: 1219985

Trial court:             61st District Court of Harris County

        On April 8, 2013, appellants, Joel Landrick Ard, Jr., ARDCO Construction, Inc., and
ARD Foundation, filed a second motion to stay the trial court’s judgment, pending the outcome
of the appeal. The motion is denied.

       Appellee Renee Carrington’s motion for sanctions is denied.

       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: April 12, 2013